Citation Nr: 1110771	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for memory loss, hypertension, and erectile dysfunction, claimed as secondary to service-connected herniated nucleus pulposus L4-5, with right lower extremity neuropathy.  

2.  Entitlement to an effective date earlier than July 6, 2005, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from May to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his March 2008 substantive appeal, via VA Form 9, the Veteran indicated that he wanted a Board hearing at the Central Office in Washington, DC.  While the Veteran later indicated that he wished to have a video conference hearing instead, he subsequently submitted a statement, dated December 2010, withdrawing his request for a hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2007 notice of disagreement.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a chronic disability that is manifested by memory loss and which is due to any incident or event in military service, to include any disability incurred or aggravated therein.  

2.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hypertension or erectile dysfunction that is due to any incident or event in military service, to include any disability incurred or aggravated therein.  

3.  The Veteran's first informal claim for TDIU was received on July 1, 2004.  

4.  At the time of the July 2004 informal claim for TDIU benefits, the Veteran's sole service-connected back disability was rated 40 percent disabling, effective November 1993, 100 percent disabling (due to surgical treatment that necessitated at least one month of convalescence), effective July 1994, and 40 percent disabling, effective September 1994.  

5.  In a January 2007 rating decision, the RO granted service connection for major depressive disorder and assigned a 50 percent disabling rating, effective September 5, 2006.  As a result, the Veteran's combined disability rating was 70 percent and entitlement to TDIU was granted, effective September 5, 2006.  

6.  In a May 2008 decision, the Board determined that the Veteran's service-connected back disability warranted a 60 percent rating, effective from September 1994.  Subsequently, in November 2008, the RO granted an earlier effective date of July 6, 2005 for the award of TDIU, the date the RO determined VA first received the Veteran's claim for that benefit.  

7.  The Veteran last worked on April 6, 2005; however, unemployability due to service-connected disability was not shown until December 2006, when a VA physician stated that the Veteran was unable to do his usual physical labor type jobs for physical reasons, including his service-connected back disability.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by memory loss, hypertension, and erectile dysfunction are not secondary to service-connected herniated nucleus pulposus L4-5, with right lower extremity neuropathy.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).

2.  The criteria for an effective date prior to July 6, 2005, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

In general, service connection may be granted if the evidence establishes that the veteran's claimed disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service connection is thus established for a secondary disorder, the secondary condition is considered a part of the original disability.  See id.

The Veteran is seeking entitlement to service connection for memory loss, hypertension, and erectile dysfunction.  At the outset, the Board notes that the evidence does not show, nor does the Veteran allege, that his memory loss, hypertension, or erectile dysfunction was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a) (2010).  Indeed, the service treatment records are negative for any complaints, treatment, or findings related to the Veteran's claimed disabilities, and the VA and private post-service treatment records do not show any complaints or treatment for the claimed disabilities until more than 20 years after he was separated from service.  

Instead, the Veteran is seeking service connection for his claimed disabilities on a secondary basis.  Review of the record reveals that service connection has been established for herniated nucleus pulposus L4-5, with right lower extremity neuropathy (hereinafter "service-connected back disability"), which is currently rated 60 percent disabling.  See November 2008 rating decision.  The Veteran has asserted that his claimed disabilities are related to his service-connected back disability.  

Memory Loss

The first time the Veteran is shown to complain of memory problems is in February 2008.  He reported that he suddenly lost his memory a few days prior to seeking treatment while he was visiting Nevada.  He reported that he remembered having a drink in a casino but that he did not remember anything since, including how he got back home.  The Veteran denied having any falls or injuries and he also denied a history of a cardiovascular accident or other periods of memory loss.  The Veteran requested blood tests be conducted, as he thought he may have been drugged, and he was also scheduled for a brain MRI.  The blood tests did not reveal any relevant evidence and the brain MRI did not reveal any condition to explain the Veteran's reported memory loss.  See VA treatment records dated February 2008.  The post-service treatment records do not contain any other complaints, treatment, or findings related to memory loss. 

In evaluating this claim, the Board finds that, while the Veteran complained of memory loss in February 2008, there is no objective medical evidence that shows his memory loss represents a chronic disability for which service connection is warranted or could be granted.  Indeed, without objective medical evidence of a diagnosable disability that is manifested by memory loss, the Veteran's report of memory loss is no more than a subjective report of symptoms.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In this regard, the Board notes that the Veteran has been diagnosed with major depressive disorder, which is occasionally manifested by memory loss.  However, the evidence shows that, when the Veteran was evaluated for depression, he did not lodge any complaints of memory loss and objective examination revealed that his memory was within normal limits.  See December 2006 VA exanimation report.  The Board has carefully reviewed the post-service treatment records, dated from 1976 to 2010, and finds there is no competent and credible evidence that shows the Veteran currently suffers from a chronic disability that is manifested by memory loss, including his service-connected back disability.  In fact, there is no lay or medical evidence that shows the Veteran's service-connected back disability resulted in the single report of memory loss shown in the evidentiary record.  

Based upon the foregoing, the Board finds there is no evidence showing the Veteran currently suffers from a chronic disability that is manifested by memory loss, to include his service-connected back disability.  Therefore, the Veteran's claim must be denied, as service connection may only be granted for a current disability.  See 38 U.S.C.A. § 1110 (West 2002); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the claim of service connection for memory loss, claimed as secondary to service-connected herniated nucleus pulposus L4-5, with right lower extremity neuropathy, is denied, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

Review of the record reveals that, in 1993, the Veteran sought treatment for alcohol and drug use and was noted to have elevated blood pressure readings.  Examining physicians noted a questionable diagnosis of hypertension but, in November 1993, the Veteran specifically denied having hypertension or cardiac disease.  See VA treatment records dated from September to November 1993.  

In January 1994, the Veteran was noted to have a history of elevated blood pressure readings over the last several months and he reported that he had never been medically treated for blood pressure.  The assessment was elevated blood pressure and he was started on medication.  

Subsequent treatment records continued a diagnosis of hypertension, for which the Veteran was noted to take medication.  The evidence shows that the Veteran's hypertension is generally well-controlled with medication, except for occasions when he has sought treatment for acute injury and is noted to have elevated blood pressure readings.  See VA treatment records dated May 2002 and March 2003.  There is, however, no medical evidence that indicates the etiology of the Veteran's elevated blood pressure readings or hypertension, including no indication that the Veteran's hypertension is related to his service-connected back disability.  

The only evidence that relates the Veteran's hypertension to his service-connected back disability is the Veteran's own statements.  However, in this regard, the Board finds probative that the Veteran has not provided any specific information as to why he believes his hypertension is related to his service-connected back disability.  Indeed, the Veteran has not reported that his physicians have told him that his hypertension is related to his service-connected back disability and there is no other evidence of record that shows the Veteran's elevated blood pressure readings were initially manifested or noted when he sought treatment for his back disability.  

There is one instance, in March 2003, when the Veteran is shown to have an elevated blood pressure reading while complaining of low back pain; however, this occurred almost 10 years after he was diagnosed with hypertension, with no other similar indication or notation reflected in the record.  Therefore, the Board finds that the Veteran's assertion that his hypertension is secondary to his service-connected back disability is not considered competent evidence of a nexus between the two disabilities, as the first indication of hypertension was not shown in conjunction with treatment or complaint of a back disability, the evidence shows elevated blood pressure readings during treatment for a myriad of conditions, including polysubstance abuse, a cervical spine injury, and low back pain, and there is no other indication in the record that the Veteran's hypertension is related to his service-connected back disability.  See VA treatment records dated from 1994 to 2010.  

Accordingly, the Board finds that a medical opinion need not be obtained, as there is no indication, other than the Veteran's assertion, that his hypertension may be related to his service-connected back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that, based on the foregoing, the preponderance of the evidence is against the grant of service connection for hypertension, claimed as secondary to service-connected herniated nucleus pulposus L4-5, with right lower extremity neuropathy and, thus, the benefit-of-the-doubt is not for application.  See Gilbert, supra.  

Erectile Dysfunction

The first time the Veteran is shown to seek treatment for erectile dysfunction is in January 1999, when he reported only being able to achieve a partial erection.  The examining physician noted the Veteran's history of hypertension and back injury; however, the physician did not state or otherwise indicate the etiology of the Veteran's erectile dysfunction.  See January 1999 VA treatment record.  

In January 2010, the Veteran was afforded a VA examination to determine the etiology of his erectile dysfunction.  The Veteran was unable to report when his erectile dysfunction began but he again reported that he was unable to achieve and maintain an erection, for which he was taking medication.  After physical examination, the VA examiner diagnosed erectile dysfunction but stated that it was less likely than not secondary to the Veteran's back disability, noting the time between the earliest mention of erectile dysfunction in 2005 and the Veteran's initial back surgery in 1985.  The examiner stated that, given the onset of erectile dysfunction in relation to the time the Veteran started taking metaprolol for hypertension in 2001, which is well-known to have a side effect of erectile dysfunction, it is more likely than not that metaprolol is the reason for the Veteran's erectile dysfunction.  

In evaluating the ultimate merit of this claim, the Board finds that the January 2010 VA examination was adequate for evaluation purposes and that the examination and opinion represent the most competent, credible, and probative evidence of record.  Specifically, it appears that the opinion was based upon all relevant facts in this case, as the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physician examination.  In addition, there is no indication that the examiner was not fully aware of the Veteran's medical history as it pertains to the development of his erectile dysfunction or that she misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the January 2010 VA opinion to be the most competent, credible, and probative evidence of record regarding the likelihood that the Veteran's erectile dysfunction is related to his service-connected back disability.  

The only opposing evidence of record that relates the Veteran's erectile dysfunction to his service-connected back disability is the Veteran's own statements.  However, the Veteran has not provided any specific information as to why he believes his erectile dysfunction is related to his service-connected back disability and, thus, his assertion that his erectile dysfunction is secondary to his service-connected back disability is not considered competent evidence of a nexus between the two disabilities.  

In summary, and based on the foregoing reasons and bases, the Board finds the most competent, credible, and probative evidence of record preponderates against the Veteran's claim.  Therefore, the claim of service connection for erectile dysfunction, claimed as secondary to service-connected herniated nucleus pulposus L4-5, with right lower extremity neuropathy, is denied, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Earlier Effective Date

The regulatory scheme for TDIU provides that VA will grant a total disability rating for compensation purposes based upon individual unemployability when the medical evidence shows that a veteran is precluded from obtaining or maintaining gainful employment by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether a veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards are authorized to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2010).  The statute and regulation provide, in pertinent part, that the effective date of a claim for increase in disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran seeks an effective date earlier than July 6, 2005 for the grant of TDIU.  The controlling issues in this case are (1) the date on which the Veteran initiated his claim for TDIU and (2) the date on which entitlement to TDIU arose.  See 38 U.S.C.A. § 5110, 5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.  

Any communication or action indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered to be an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R.  § 3.155(a).  The U.S. Court of Appeals for the Federal Circuit has also determined that, once a veteran submits evidence of a medical disability and makes a claim for the highest possible rating, and also submits evidence of unemployability, the requirement of 38 C.F.R. § 3.155(a), that an informal claim "identify the benefit sought," is met, and VA must then consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001); see also VAOPGCPREC 12-2001 (July 6, 2001).  

On July 6, 2005, the Veteran submitted a written statement that indicated he was unable to perform certain functions of work-related duties due to his lower back and bilateral arthritic knee conditions, along with a certification signed by his physician, which showed that the Veteran was temporarily disabled due to degenerative joint disease of the knees  The RO accepted the Veteran's July 2005 statement as an informal claim for TDIU benefits and subsequently sent him a letter informing him of the information and evidence needed to substantiate a TDIU claim.  Thereafter, the Veteran submitted a formal claim for entitlement to TDIU, via VA Form 21-8940, which was received in August 2005.  

At the time of the July 2005 statement, the evidentiary record contained medical evidence regarding the Veteran's service-connected back disability, as the Veteran was seeking an increased rating and earlier effective date for his service-connected back disability.  The record also included statements from the Veteran that he was unable to work due to his disabilities.  

In this context, review of the record reveals that the Veteran submitted a written statement on July 1, 2004, which indicated that he had been unable to work or do anything since January 2004 due to his disabilities.  While the Veteran did not specifically state that his service-connected back disability rendered him unemployable, he did state that he was suffering from chronic back pain and knee pain that made it difficult for him to walk, stand, sit, or live an independent lifestyle.  The Board also finds probative that this statement was received in conjunction with the substantive appeal used to perfect his claim of entitlement to an increased rating and earlier effective date for his service-connected back disability.   

Therefore, the Board finds that the Veteran first submitted an informal claim for TDIU benefits on July 1, 2004, as contemplated by 38 C.F.R. § 3.155(a) and Roberson, supra.  Indeed, as noted, at the time of the July 2004 statement, an increased rating claim for the Veteran's service-connected back disability was pending, there was evidence of a medical disability involving his back and knees, and there was lay evidence of unemployability.  See Roberson, supra.  The evidentiary record does not contain any communication received prior to July 2004 wherein the Veteran expressed an intent or desire to file a claim for TDIU benefits.  Therefore, without finding error in the previous action taken by the RO, the Board finds that the Veteran submitted an informal claim seeking entitlement to TDIU on July 1, 2004, but no earlier.  

At the time of the July 2004 informal claim for TDIU benefits, the Veteran's service-connected back disability was rated 40 percent disabling, effective November 1993, 100 percent disabling (due to surgical treatment that necessitated at least one month of convalescence), effective July 1994, and 40 percent disabling, effective September 1994.  See June 2003 rating decision.  

Subsequently, in a November 2005 rating decision, the RO increased the Veteran's initial disability rating to 60 percent, effective November 1993, while maintaining the 40 percent rating, effective from September 1994, and also granted service connection for right lower extremity neuropathy, rated 10 percent disabling, effective March 2003.  As of March 2003, the Veteran's combined disability rating was 50 percent.  See 38 C.F.R. § 4.25.  

In a March 2006 rating decision, the RO increased the Veteran's initial disability rating to 60 percent, effective October 1993, and continued the 40 percent rating, effective September 1994.  This increase did not affect the Veteran's combined disability rating.  

However, in a January 2007 rating decision, the RO granted service connection for major depressive disorder and assigned a 50 percent disabling rating, effective September 5, 2006, the date the Veteran filed a claim seeking service connection for depression.  As a result, the Veteran's combined disability rating was 70 percent, effective September 5, 2006.  At that time, the evidentiary record also contained a December 2006 VA/QTC exanimation report, which reflected that the Veteran was unable to do his usual physical labor type jobs for physical reasons, including his service-connected back disability, and, thus, and the RO granted entitlement to TDIU, effective from September 5, 2006, the date he met the schedular criteria for TDIU.  

In a May 2008 rating decision (issued in July 2008), the RO implemented a Board decision which determined that the Veteran's service-connected back disability (now characterized as lumbosacral strain with herniated nucleus pulposus) warranted a 60 percent rating, effective from September 1, 1994.  Subsequently, in November 2008, the RO granted an earlier effective date of July 6, 2005, for the award of entitlement to TDIU benefits, noting that, because of the previous decision, the Veteran met the criteria for TDIU in July 2005, when VA first received his claim for that benefit.  The RO also noted that the evidence showed the Veteran last worked on April 6, 2005.  (The Board notes that the November 2008 rating decision reflects that the Veteran's service-connected back disability was characterized as herniated nucleus pulposus, L4-5, with right lower extremity neuropathy, as reflected on the title page of this decision.)  

As noted, the grant of TDIU is appropriate when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Applying the legal criteria listed above, the Board finds that the award of TDIU cannot precede the effective date of July 6, 2005, because, prior to that time, entitlement to TDIU was not shown.  In making this determination, the Board notes that the Veteran submitted an informal claim for TDIU benefits on April 6, 2005, and that the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) at that time.  However, entitlement to TDIU was not otherwise shown until December 2006.  Indeed, while the evidence shows that the Veteran last worked on April 6, 2005, there was no indication or competent evidence of record that showed he was unable to work due to his service-connected disabilities until the December 2006 VA/QTC examination, when the examining physician noted that the Veteran was unable to do his usual physical labor type jobs for physical reasons, including his service-connected back disability.  Prior to the December 2006 VA/QTC examination, the only other evidence that showed the Veteran was unable to work were the Veteran's statements in that regard, which, alone, were not accepted as competent or credible evidence of service-connected unemployability.  

As noted, the effective date of a claim for increase in disability compensation, such as TDIU, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  As such, because complete entitlement to TDIU did not arise until after the Veteran filed his informal claim for benefits, an effective date earlier than July 6, 2005 is not warranted.  

In addition to the foregoing, the Board finds there is no evidence that shows the Veteran was unable to work due to his service-connected disabilities in the year immediately preceding the filing of the July 2004 informal claim.  In this context, the Board notes there is evidence that shows the Veteran was temporarily unemployed in late 1993.  There is no indication if the Veteran stopped working because of his service-connected back disability; however, the evidence shows that the Veteran's treating physician suggested that he take another job, which is evidence against a finding that the Veteran's service-connected back disability had rendered him unemployable that time.  See October 1993 private treatment records.  Treatment records also reflect that the Veteran subsequently worked various manual labor jobs, including a job with the city of Seattle, which is also evidence against a finding that his service-connected disabilities rendered him unemployable in 1993.  See December 20034 VA treatment record; see also VA treatment records dated from 1994 to 2010.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than July 6, 2005, for the award of TDIU, and that the benefit-of-the-doubt is not for application.  See 38 C.F.R. § 3.400(o), 4.16(a), (b); Gilbert, supra.  Accordingly, the Veteran's claim must be denied.  

Beyond the above, the Board must note that it has had the opportunity to review this case in detail.  A detailed review of this case by the RO may be needed to determine if entitlement to a TDIU is warranted at this time or whether the Veteran is unemployable due to his alcohol abuse.  This issue is not before the Board at this time.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2005, August 2006, and October 2006 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his secondary service connection and TDIU claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters sent in 2006 also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records dated from 1979 to 2010.  The Veteran was also afforded a VA examination in January 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for memory loss, hypertension, and erectile dysfunction, claimed as secondary to service-connected herniated nucleus pulposus L4-5, with right lower extremity neuropathy, is denied.  

Entitlement to an effective date earlier than July 6, 2005, for the grant of total rating based upon individual unemployability due to service-connected disability (TDIU) is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


